Exhibit 10.13 AMENDMENT NO. 1 TO LOAN AGREEMENT This Amendment No. 1 (the "Amendment") dated as of November 10, 2009, is between Bank of America, N.A. (the "Bank") and Paramount Biosciences, LLC, Mt. Cook Pharma, Inc., Pacific Beach Biosciences, Inc., Balboa Biosciences, Inc., Coronado Biosciences, Inc., Asphelia Pharmaceuticals, Inc. and Ventrus Biosciences, Inc. (the "Borrower"). RECITALS A.The Bank and the Borrower entered into a certain Loan Agreement dated as of December 10, 2008 (together with any previous amendments, the "Agreement"). B.The Bank and the Borrower desire to amend the Agreement. AGREEMENT 1.
